Citation Nr: 9911664	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-32 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2. Entitlement to service connection for low back disability 
to include degenerative disc disease and degenerative joint 
disease of the lumbar spine with L5-S1 diskectomy and 
laminectomies for spinal stenosis at L3-L4, L4-L5, and L5-S1.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel



REMAND

The veteran had active duty from September 1962 to August 
1965.

In March 1999, the veteran submitted a VA Form 9 regarding 
two previously perfected issues on appeal.  The veteran 
marked that he desired a Board hearing at the local RO 
office.  Thereafter, the veteran reiterated his claim for 
service connection for low back disability.  The Board notes 
that the veteran also perfected his appeal on the issue of 
entitlement to service connection for right ear hearing loss 
in October 1997.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule a hearing before 
at member of the Board at the RO pursuant 
to the veteran's March 1999 request.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









